DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-13) in the reply filed on 12/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14-21 are withdrawn.
Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:
In the last clause of claim 1 (the third to last line of claim 1) there is a duplicate “onto the.
Claim 5 should say “… the sheet of metal foil has a thickness T in the range…”
In claim 6 there is a duplicate “in the range of” before the stated range.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
The preamble of claim 1 states that it is a method of printing an article of manufacture.  However the claim ends with the layers still attached to the mold.  There is nothing in claim 1 that results in an end product.  Is the mold part of the final product?  It is suggested to have the preamble just say a method of printing.
Claim 1 recites the limitation "the build plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the thermoplastic that is pre-impregnated into the sheet of composite fibers".  There is insufficient antecedent basis for this limitation in the claim.  The sheet of composite fibers is never described in claim 1 as being pre-impregnated or described in any fashion beyond saying it has two sides a comprises a thermoplastic.  The thermoplastic mentioned in claim 1 could be a laminate, it could be a fiber, or any other structure that enables the creation of a composite sheet. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is removing the layered structure off the mold to allow for the removal of the metal foil.  Since claim 1 never removes the layer product from the mold there is an essential missing step that makes claim 12 vague and indefinite.



Claim Rejections - 35 USC § 101/115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because inventors Lee and Zhang filed US Application 16/792150 (filed 2/14/2020) that claims the same invention as filed by Pavanaskar and Zydzik in the instant application.
In claim 1 of both applications the following inventive concept is claimed:
Place a metal foil (having a thru-hole), on a thermoplastic mold;
Depositing a composite sheet (which comprises a thermoplastic) on top of the metal foil;
Heating a thermoplastic filament and the composite sheet;
Depositing the heated thermoplastic filament onto the composite sheet adjacent to the area on the metal foil where the thru-hole is located;
Tamping down the deposited filament so that the heat and pressure cause the composite sheet to push through the thru-hole in the metal foil which causes the composite sheet to weld to the thermoplastic mold.
It is noted that there are some differences in wording between the two claims.  However such differences are seen as implicit features.  For example:
Claim 1 of 16/792156 has an end effector registered in three dimensional space in the build volume.  The is implicit in the claim 1 of 16/792150 since the deposition of the heated thermoplastic filament would require some type of end effector registered in 3D space within a build volume.
Claim 1 of 16/792156 has a build plate.  This is implicit in claim 1 of 16/792150 since the mold of 16/792150 would not be floating in midair.
Claim 1 of 16/792156 states the mold has non planar obverse side.  The mold of 16/792150 can have any shape.
Claim 1 of 16/792156 states that the mold is affixed and registered to the build plate.  This is implicit in claim 1 of 16/792150.  The mold of 16/792150 would be attached to a build plate, thus via its placement it would also be registered.
Claim 1 of 16/792150 has two thru-holes in the metal foil and then two depositions and tampings.  The metal foil of 16/792156 could have a second thru-hole, a second deposition, and a second tamping due to comprising.
Claims 3-13 of the instant application are the same as claims 2-12 of 16/792150
If both applications were to be patented as is, they would infringe on each other.  Additionally, both applications make basically the same errors.
The conclusion from this analysis is that the claims are the same.  The only difference is claim 2 of 16/792156.  Thus logically the two Applications would have to have common inventors.  However this is not the case.
Claims 1 and 3-13 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.
See MPEP 2157 for more information.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/792150. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the 101/115 analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743